





CITATION:
R. v. Bottineau, 2011
          ONCA 194



DATE:  20110311



DOCKET: C47358-C47043



COURT OF APPEAL FOR ONTARIO



OConnor A.C.J.O., Doherty and Blair JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Elva Bottineau  and Norman Kidman



Appellants



J. Stribopoulos and S. Ozkin, for the appellant, Bottineau

Richard Litkowski and Emily Morton, for the appellant,
          Kidman

Rosella Cornaviera and Andreea Baiasu, for the respondent



Heard:  March 2 and 3,
        2011

On appeal from the judgment of
          Justice J.D. Watt of the Superior Court of Justice dated April 7, 2006,
          convicting the appellants of second degree murder and forcible confinement
          and from the sentences imposed on June 9, 2006.

By the Court:






[1]

The circumstances underlying this appeal are
    abhorrent beyond description.  Cruelly,
    and without remorse, the appellants starved their five-year old grandson,
    Jeffrey Baldwin, to death and gravely mistreated his older sister, Judy.  As the trial judge correctly observed, this
    case involves the relentless pursuit of a course of unyielding inhumanity and
    degradation.

I

SUMMARY OF THE TRIAL PROCEEDINGS

[2]

The appellants are common law spouses.  They were charged with the first degree
    murder of their five-year-old grandson, Jeffrey Baldwin, and the forcible
    confinement of their six-year-old granddaughter, Judy Baldwin.  The appellants were the guardians of Jeffrey
    and Judy Baldwin.

[3]

At trial, the Crown argued that the appellants
    had failed to provide the necessaries of life to Jeffrey and that their failure
    led to Jeffreys death.  The Crown
    contended that the appellants had the
mens
    rea
for murder and that the murder was first degree murder either because
    it was planned and deliberate or because it occurred in the course of a
    forcible confinement.  On the charge of
    forcibly confining Judy, the Crown argued that she, along with Jeffrey,
were
confined for many hours every day in a barren, cold and
    filthy room.

[4]

The appellant, Elva Bottineau (Bottineau), advanced
    a two-pronged defence on the murder charge.  First, she argued that her significantly diminished intellectual
    capabilities rendered her incapable of appreciating that the neglect and abuse of
    Jeffrey could cause him bodily harm.  On
    this submission, Bottineau was not guilty of anything.  Alternatively, counsel for Bottineau argued
    that the diminished intellectual capability should leave the trial judge with a
    reasonable doubt on the question of whether Bottineau had the
mens rea
for murder.  On this argument, Bottineau was guilty of
    manslaughter.

[5]

At trial, the appellant, Norman Kidman
    (Kidman), acknowledged that he was guilty of manslaughter for failing to
    provide the necessaries of life to Jeffrey.  He submitted, however, that he had little to do with Jeffrey on a
    day-to-day basis and that it was his wife, Bottineau, who was primarily
    responsible for the abuse and neglect that led to Jeffreys death.  Kidman argued that his non-involvement should
    leave the trial judge with a doubt as to whether Kidman foresaw Jeffreys death
    as a probable consequence of his mistreatment.

[6]

On the forcible confinement charge, both
    appellants argued that any confinement was an exercise of their legitimate parental
    authority and, therefore, a lawful confinement.  In addition, Kidman argued that he was unaware of the nature and extent
    of Judys confinement and that Bottineau was primarily responsible for Judys
    living conditions.

[7]

In acquitting the appellants of first degree
    murder but convicting them of second degree murder, the trial judge made the
    following findings:

·

the appellants, as Jeffreys guardians, failed
    over a prolonged period of time to provide Jeffrey with the necessaries of
    life;

·

the appellants abuse and neglect of Jeffrey
    over many months and years caused his death; and

·

during
the course of
    conduct that eventually resulted in Jeffreys death, the appellants intended to
    cause him bodily harm and knew that bodily harm was likely to cause his death.

[8]

On these findings, the appellants were guilty of
    second degree murder under s. 229(a
)(
ii).

[9]

On the forcible confinement charge, the trial
    judge found that both appellants had confined Judy and Jeffrey in a barren,
    unheated, filthy room for upwards of 12 hours a day.  He rejected the contention that they did so
    in the exercise of their lawful parental authority.

[10]

The trial judge imposed a life sentence on
    Bottineau and directed that she not be eligible for parole for 22 years.  He imposed a concurrent eight-year sentence
    on the forcible confinement charge.  The
    trial judge sentenced Kidman to life imprisonment without eligibility for
    parole for 20 years.  He also imposed a
    concurrent eight-year sentence on the forcible confinement charge.

[11]

The appellants appeal conviction and
    sentence.  At the conclusion of oral
    argument, we dismissed the appeals.  These are our reasons.

II

THE FACTS

[12]

The evidence is dealt with at length by the
    trial judge in his reasons for judgment.  We will highlight certain facts when considering the issues raised by
    the appellants.  For present purposes, an
    overview of the facts will suffice.

[13]

Jeffrey was born in January 1997.  He had three siblings, Melissa (born June 2,
    1994), Judy (born December 4, 1995), and Joshua (born July 9, 1998).  Their parents were Yvonne Kidman, the appellants
    daughter, and Robert Baldwin.  All four
    children were removed from their parents care by the Catholic Childrens Aid
    Society.  Bottineau was given custody of
    all four children pursuant to court orders made at different times.  Although Kidman was not given custody under
    those orders, it is acknowledged that he had a legal duty to provide the
    necessaries to Jeffrey and Judy.

[14]

Jeffrey was fifteen months old when the
    appellants took custody of him in March 1998.  He was a healthy baby of normal size and weight.  The appellants took custody of Judy at the
    same time.  She was also a normal,
    healthy baby.

[15]

The appellants and their four grandchildren
    lived in a small two-storey house with the appellants two adult daughters, the
    common law husband of one of those daughters, and their two children.  In addition to the 11 family members, James
    Mills, the boyfriend of the other adult daughter, lived in the home for about three
    months prior to Jeffreys death.  A
    kitchen, living room and computer room were located on the main floor.  There were three bedrooms and a bathroom on
    the upper floor.  Jeffrey and Judy
    Baldwin occupied the room beside the bedroom used by the appellants and the
    youngest child, Joshua.

[16]

Bottineau did not work outside of the home.  She was in charge of the household and set
    the rules for those living there.  Apart
    from the room occupied by Jeffrey and Judy, Bottineau maintained a clean and
    organized household.  Kidman worked
    outside of the home and was absent throughout the day, five days a week.  When Kidman was in the home, he spent most of
    his time watching television.  Bottineau
    was clearly the dominant figure within the home.

[17]

The four grandchildren were treated very differently
    by the appellants.  Melissa and Joshua
    were well cared for, attended school, played with friends in the house, and
    lived what appeared to be a relatively normal life given the limited financial
    resources available to the appellants.  The
    appellant, Bottineau, was attentive to the medical needs of Melissa and Joshua
    and involved in their school activities.  Kidman was very fond of Joshua.

[18]

Jeffrey and Judy were treated like unloved and
    unwanted animals.  They were confined for
    upwards of 12 hours a day in a locked, barren and unheated room that was more like
    a dungeon than a bedroom.  The most basic
    needs of Jeffrey and Judy were ignored and they were left in utter squalor in
    their room.  That room reeked of urine
    and feces.  Neither child was toilet
    trained.  Their isolation within the home
    is perhaps best demonstrated by the evidence of a neighbour, who was unaware
    that Jeffrey and Judy even existed, although he visited the home three or four
    times a week in the year before Jeffreys death.

[19]

Jeffrey and Judy were allowed out of their room
    each morning around 10:00 or 11:00 a.m.  They were placed on a mat in the kitchen and required to eat the meagre
    food given to them from a bowl placed on the floor.  Jeffrey was never allowed to go to school.  He was made to remain on the mat while out of
    his room.  Judy attended school
    part-time.  Her teachers noticed that she
    was filthy, her clothes were dirty and her hair was lice infested.  She was always hungry.

[20]

Jeffrey died on or about November 30, 2002, two
    months short of his sixth birthday.  He
    was an abused and neglected little boy.  Death
    was caused by terminal septicaemia brought on as a complication of prolonged
    starvation.  Jeffrey weighed 9.68
    kilograms when he died, less than half the average weight of a boy his age, and
    less than he weighed when he was fifteen months old and the appellants assumed
    responsibility for his care.

[21]

Judy was also badly mistreated and
    neglected.  In April 1998, about the time
    the appellants took responsibility for her care, Judy appeared normal and
    almost indistinguishable from her older sister, Melissa.  By November 2002 when her brother died, Judy
    exhibited many indicia of mistreatment.  She showed obvious signs of malnutrition.  Her body was covered with a rash, open sores
    and skin eruptions, especially in the genital area.  Judy walked hunched over and her badly
    fitting clothing reeked of urine and feces.

[22]

On the
    morning of November 30, 2002, Bottineau called 911 to report that Jeffrey had
    stopped breathing.  Emergency medical
    personnel, firemen and police officers arrived at the home shortly
    afterward.  They found Jeffrey lying on
    the kitchen counter like a bag of groceries.  He was taken to the hospital where he was pronounced dead.  Jeffrey was in all likelihood dead before the
    911 call was made.  The post-mortem
    examination of his body revealed the following:

·

Several external indicia of violence, including
    a large bruise between Jeffreys eyes and an extensive rash on Jeffreys
    stomach and legs;

·

Ulceration of Jeffreys scrotum;

·

Extensive bruising on the under surface of
    Jeffreys scalp indicative of repeated blunt force trauma that was not consistent
    with normal childhood injuries;

·

Indicia of pneumonia in Jeffreys lungs
    consistent with pneumonia caused by the aspiration of bacteria-infested fecal
    material.

·

A stunted thymus indicative of severe illness
    and stress over several months;

·

Acute septicaemia caused by bacteria in the
    bloodstream leading to septic shock;

·

Extreme stunting, wasting and a pronounced
    caloric deficiency; and

·

Caked-on collections of bacteria over most of
    Jeffreys skin.  The bacterial growth was
    described as extraordinary.

[23]

Dr. Wilson, the senior pathologist at the
    Hospital for Sick Children, opined that Jeffrey died of acute bacterial
    bronchial pneumonia occurring as a complication of prolonged starvation.  Dr. Wilson testified that the malnutrition
    occurred over a prolonged period beginning when Jeffrey was about 18 months
    old.  In his view, it was reasonable to
    conclude that the pneumonia was directly connected to the caked collection of
    bacteria covering Jeffreys skin.
That bacteria
would have entered the respiratory system,
    eventually leading to the bacterial bronchial pneumonia.  Dr. Wilson had never seen the degree of
    bacterial growth on the skin of a child that he observed on Jeffrey.

[24]

Dr. Wilson testified that Jeffreys chronic
    malnutrition significantly lowered his resistance to disease, including
    bacterial pneumonia.  Jeffreys state of
    hygiene also contributed to the infection and its rapid development into
    septicaemia.  Dr. Wilson believed that
    the pneumonia would have taken about two days to develop and that death would
    have followed within hours of the septic shock.

[25]

Dr. Stanley Zlotkin, a professor of paediatrics
    and nutritional sciences at the University of Toronto, also testified for the
    Crown.  He described Jeffrey as stunted
    and wasted.  The source of the stunting
    and wasting was nutritional and reflected severe, longstanding
    malnutrition.  This was a case of
    gradual, long-term starvation.

[26]

Dr. Zlotkin also testified about Jeffreys
    appearance in the days and months before he died.  The trial judge summarized that evidence at
    para. 181 of his reasons:

It was the evidence of Dr. Zlotkin that
Jeffrey
    Baldwin would not have been able to interact with his environment in any
    meaningful way for weeks, even months before he died.
As his death approached, Jeffrey would have
    been unable to walk or climb stairs.  In
    the preceding months, he would have limited physical capacity and would tire
    easily because he lacked muscles.  [Emphasis
    added.]

[27]

Despite Jeffreys obvious distress in the days
    and weeks before his death, he was not taken to the doctor or to the
    hospital.  Jeffrey had not seen a doctor
    since June 1998, almost four and a half years before his death.  James Mills testified that he saw Jeffrey
    shortly before his death and urged Bottineau to take him to the hospital.  She did not do so.

[28]

The appellants received $600 a month for the
    care of each grandchild.  Bottineau was
    anxious to keep that money coming into the household.  She knew she would lose the money if the
    child welfare authorities determined that her household was not an appropriate
    place for the children.  After Jeffreys
    death, the three remaining grandchildren were removed from the home.  Bottineau immediately took steps to attempt
    to recover their custody.  These steps
    included cleaning, painting and heating the room in which Jeffrey and Judy had
    been kept, lies to various neighbours and others about the cause of Jeffreys
    death, and lies about Jeffreys health in the days preceding his death.

[29]

Neither Bottineau nor Kidman testified at
    trial.

III

THE CONVICTION APPEALS

Issue #1:  Were the Murder Convictions
    Unreasonable?

(i)

The alleged misuse of the common sense inference

[30]

The Crowns case at trial was straightforward.  The Crown argued that the appellants, as
    Jeffreys guardians, failed to provide the basic necessaries of life, including
    adequate medical care.  The Crown argued
    that Jeffreys death was caused by the appellants failure to perform their
    legal duty, thereby rendering the appellants guilty of a culpable
    homicide.  The Crown next argued that the
    nature of the abuse and neglect, which occurred over a number of years on a
    daily basis and included starvation and a failure to attend to basic medical
    and hygiene needs, compelled the conclusion that the appellants knew that their
    abuse and neglect of Jeffrey had caused him bodily harm, and that without
    medical intervention, which they never provided, Jeffreys death was probable.

[31]

The trial judges factual findings supported the
    position put forward by the Crown.  Dr.
    Zlotkins evidence is particularly important.  He testified that in the weeks, if not months, before Jeffreys death,
    he would have been so weak as to be unable to interact with his environment in
    a meaningful way.  Despite that condition,
    the appellants did nothing to get Jeffrey any medical help, but instead
    continued the abuse and neglect as it had gone on for years.  On the evidence, it would appear Bottineau
    sought out medical assistance when Jeffrey was very near death or perhaps
    already dead.

[32]

Counsel for the appellants seem to accept,
    subject to the question of Bottineaus reduced intellectual
abilities,
    that
the Crowns case for murder would be formidable had the appellants
    conduct consisted of actions rather than omissions.  However,
counsel
    characterize
the appellants conduct towards Jeffrey as a series of omissions.  Once this characterization is made,
counsel contend
that it is incorrect to draw an inference
    that someone intends the natural consequences of his or her inaction.
Counsel suggest
that
    omissions are so inherently ambiguous as to seldom, if ever, admit of a
    reasonable inference as to a state of mind accompanying those omissions.

[33]

We cannot accept this submission.  While it is true as a generalization that it
    is harder to infer a state of mind from a failure to act than from actions, the
    inference-drawing process is not governed by generalizations, but by the
    evidence and the findings of fact in the specific case.

[34]

The distinction between an action and an
    omission is often one of semantics.  Starving
    Jeffrey could be seen as an action (withholding adequate nutrition from him), or
    as an omission (failing to give Jeffrey adequate nutrition).  The availability of the inference that a
    person intended or foresaw a certain result as a probable consequence of
    conduct will depend on the nature of that conduct and not its categorization as
    an act or omission.

[35]

On the facts as found by the trial judge, the
    appellants conduct consisted of the egregious, multi-faceted, long-term
    mistreatment of Jeffrey combined with the failure to seek medical assistance for
    Jeffrey in the final weeks and months of his life when his dire medical
    condition was obvious.  A reasonable trier
    of fact could readily conclude that Jeffreys death was the obvious and inevitable
    consequence of his mistreatment.  A
    reasonable trier of fact could equally infer that at some point during the
    mistreatment of Jeffrey the appellants appreciated that their continued abuse
    and neglect of Jeffrey would probably lead to his death.

[36]

Whether the appellants conduct is described as
    a series of omissions, a series of actions, or a blend of the two, their
    conduct was of a nature that readily permitted the inference that the
    appellants knew their conduct would probably bring about Jeffreys death and
    yet they chose to persist in that conduct.  The facts as found by the trial judge clearly justified the inferences
    he drew with respect to each appellants state of mind.

(ii)  The alleged failure to
    consider Kidmans diminished role in the household

[37]

The appellant, Kidman, argues that in using the
    common sense inference to determine his state of mind, the trial judge failed
    to consider the differences in the respective roles of Kidman and
    Bottineau.  Counsel submits that
    Bottineau ran the household and was primarily responsible for Jeffreys
    treatment, while Kidmans involvement was minimal.  He contends that the trial judge erred in
    failing to appreciate this distinction when applying the common sense
    inference.

[38]

It is true that Bottineau was in charge of the
    household and played a much more active role in it than did Kidman.  However, on the evidence, which the trial
    judge thoroughly reviewed, Kidman was in the household every day, was aware of
    Jeffreys condition and the condition of the room in which he was kept, and was
    responsible for physically disciplining Jeffrey.  There was evidence from statements made by
    Kidman that he had nothing short of disdain for Jeffrey.  Kidmans lies to the police after Jeffreys
    death further implicate him in that death.

[39]

The trial judge appreciated the differences
    between the roles played by Bottineau and Kidman.  While it may be true that it was easier to
    draw the inference of the requisite
mens
    rea
from Bottineaus conduct than from
Kidmans, that
does not mean the trial judge erred in drawing the inference in respect of both
    of them.  There was ample evidence justifying
    the trial judges inference from Kidmans conduct that he knew Jeffreys death
    was the probable consequence of the appellants mistreatment and neglect of
    Jeffrey.

(iii)  The alleged misapprehension
    and improper rejection of the defence expert evidence of Bottineaus mental
    state

[40]

It was common ground between the Crown and
    defence that Bottineau was well below average intelligence.  The parties disagreed on the effect of that
    intellectual limitation on Bottineaus mental processes as they related to her
    ability to foresee the consequences of her treatment of Jeffrey.  Dr. Nathan Pollock, a psychologist, testified
    for the defence.  In his opinion,
    Bottineau met the criteria in the D.S.M.-IV-TR for a diagnosis of mental
    retardation.  Her IQ of 70, on the
    borderline required for the diagnosis, combined with significant limitations on
    her adaptive functioning in several life skill areas, including communication,
    home living, and interpersonal skills, justified the diagnosis, in his opinion.

[41]

Dr. Pollock also diagnosed Bottineau as
    suffering from a personality disorder with histrionic and narcissistic
    features.  Persons who suffer from that
    kind of personality disorder tend to be attention-seeking, egocentric
    individuals with a shallow expression of emotion and a lack of empathy.  They also have difficulty functioning in a
    social setting.

[42]

Dr. Pollock indicated
,
based on his interview of Bottineau, that she was a person who had difficulty
    functioning in stressful situations.  She
    would be unable to bring her thinking into line with reality.  The most important part of Dr. Pollocks
    evidence came in response to a hypothetical question and was summarized by the
    trial judge at para. 323 of his reasons:

Dr. Pollock testified that
    Elva Bottineau copes with discrepant information by shelving it, which would
    prevent her from consciously thinking that Jeffrey Baldwin was dying. Not
    everyone with this same level of intelligence would do this and Dr. Pollock
    cannot go so far as to say that everyone with an equivalent deficit could not
    appreciate that the deceased could die. To Elva Bottineau, however, her concern
    about losing the children if she took Jeffrey to hospital, and losing the money
    associated with their care, would be very stressful for her. She would then
    adhere to the view that Jeffrey was
not
dying. She is unable to consider
    options, to develop alternatives. To turn away from this information and the
    obvious declining condition of the deceased would not be a matter of conscious
    choice. To her there were simply no options available.
[Emphasis in original.]


[43]

The Crown called Dr. Lisa Ramshaw, a forensic
    psychiatrist.  She testified that in her
    opinion Bottineau did not meet the criteria for a diagnosis of mental
    retardation.  Bottineaus IQ of 70 could
    be considered borderline and placed her in the second percentile.  Dr. Ramshaw stressed, however, that there was
    a significant difference between a person in the second percentile and a person
    in the first percentile.  Bottineaus
    testing and her own statements and writings showed that she had some
    understanding of relatively complex things like the child labour laws and the
    parole system.  Dr. Ramshaw testified
    that a person in the second IQ percentile would know that it was wrong not to
    feed others and would understand what would happen if someone were
    starved.

[44]

Dr. Ramshaw also disagreed with Dr. Pollocks
    view that Bottineau had displayed significant limitations in her adaptive
    functioning in various facets of her life.  Dr. Ramshaw, who had access to a great deal of material that was not
    considered by Dr. Pollock, concluded that there was no adaptive
    dysfunction.  For example, Bottineau was
    able to run a large household on a very limited budget for many years.

[45]

Dr. Ramshaw was satisfied that Bottineau had a
    personality disorder.  She explained that
    in extreme situations, personality disorders can cause persons to see things in
    terms of good and bad and black and white.  Dr. Ramshaw saw evidence of this in Bottineaus treatment of her four
    grandchildren.  She divided them into the
    bad children, Judy and Jeffrey and the good children, Melissa and Joshua.  The bad ones were effectively disowned and
    dehumanized.  The good ones were
    idealized.  Dr. Ramshaw also identified
    Bottineaus need to control things and persons around her.  This was apparently a coping mechanism.  Dr. Ramshaw believed that Bottineaus conduct
    towards her children was better explained by her personality disorder than by her
    limited intellectual functioning.

[46]

The trial judge rejected Dr. Pollocks evidence
    and gave reasons for doing so (paras. 378-388).  He observed that Dr. Pollocks conclusions rested largely on his testing
    of Bottineaus intellectual functioning and his interview with Bottineau.  She was a notoriously unreliable source of
    information.  Dr. Pollock did not
    consider evidence from numerous other sources, including neighbours, persons
    who lived in the house, statements made by Bottineau to the police and in other
    court proceedings, and other information uncovered during the police
    investigation.  The trial judge concluded,
    at para. 386:

Dr. Pollocks conclusion
    that Elva Bottineau's subaverage intellectual functioning was accompanied by
    significant limitations in adaptive functioning fails to take into account
    substantial portions of the evidence adduced at trial that shows or tends to
    show how Ms. Bottineau actually conducted herself in the everyday world in
    which she lived. These features, well documented in the evidence of Dr.
    Ramshaw, do
not
demonstrate any pervasive pattern of adaptive
    dysfunction.
Quite the opposite.

[Emphasis in original.]

[47]

The trial judge also rejected Dr. Pollocks
    evidence because, as Dr. Pollock conceded, Bottineaus limited intellectual
    abilities could not explain the very different way she treated Jeffrey and Judy
    on the one hand and Melissa and Joshua on the other.  Whatever her intellectual limitations, they
    clearly did not preclude her from appreciating the need to feed, protect and
    nourish the children under her care.  She
    did that for two of the four children.

[48]

Counsel for Bottineau submits that the trial
    judge erred in totally disregarding Dr. Pollocks evidence of Bottineaus
    mental state when he rejected Dr. Pollocks diagnosis that Bottineau was
    mentally retarded.  Counsel submits that
    even if the diagnosis was rejected, the trial judge was required to give weight
    to Dr. Pollocks opinion as to Bottineaus ability to cope with stressful
    situations, make decisions, and foresee consequences.

[49]

The trial judge rejected Dr. Pollocks diagnosis
    because it was based on an incomplete understanding of how Bottineau functioned
    in the day-to-day world, and because that opinion could not account for the
    very different treatment afforded the grandchildren.  Both reasons for rejecting Dr. Pollocks
    opinion went not only to the validity of the diagnostic label he attached to
    Bottineau, but also to the validity of his conclusion regarding Bottineaus appreciation
    of the consequences of her actions.  The
    trial judge, at para. 379, made it clear that his rejection of Dr. Pollocks
    evidence went beyond the diagnosis of mental retardation:

I do not accept the evidence of Dr. Pollock about
    the effect of Elva Bottineaus mental condition on her capacity to appreciate
    the risk involved in her conduct.
Not
    on its own, nor in combination with other evidence does Dr. Pollocks opinion
    cause me to have a reasonable doubt about the adequacy of the prosecutors
    proof of the mental or fault element required for unlawful act manslaughter...  [Emphasis added.]

[50]

Counsel next submits that the trial judge relied
    on an assumption that Bottineaus very different treatment of her four
    grandchildren belied the claim that she was mentally retarded and could not
    appreciate the consequences of her actions.  Counsel contends that there was no evidence to support this assumption
    and that it is not an inference that can be drawn as a matter of common sense
    or logic.

[51]

This submission comes down to the contention
    that the trial judge should have taken a different view of the evidence concerning
    the treatment of the grandchildren than he did.  Assuming that the very different treatment of the grandchildren did not compel
    the rejection of Dr. Pollocks opinion, it was a factor that the trial judge could
    properly consider in weighing and ultimately rejecting that opinion.  The trial judge was entitled to infer from
    the gross mistreatment of Jeffrey, juxtaposed with the appropriate treatment of
    his brother and one of his sisters, that Bottineau had the capacity to
    understand the need to provide the necessaries to her grandchildren and the
    ability to do so.  The trial judge was
    entitled, based on that differential treatment, to infer that Jeffreys
    mistreatment reflected Bottineaus strong dislike of Jeffrey and not any
    intellectual limitation.  We see no error
    in the evidentiary significance the trial judge chose to give to the different
    treatment of the grandchildren.

[52]

Counsel also submitted that, in fact, the
    children were not treated that differently and the trial judge misunderstood
    the evidence.  We think this submission
    misunderstands the evidence.  All four
    children had some signs of
neglect,
however, there was
    a world of difference between how Judy and Jeffrey were treated on the one hand
    and the way Melissa and Joshua were treated on the other.

[53]

Counsel for Bottineau further contends that the
    trial judge, having rejected Dr. Pollocks evidence as it related to the
    question of Bottineaus capacity to foresee harm to Jeffrey, failed to consider
    that evidence when determining whether the Crown had proved beyond a reasonable
    doubt that she had the
mens rea
for
    murder.

[54]

In outlining the general principles applicable
    to murder, the trial judge correctly identified the mental element of murder as
    defined in s. 229(a
)(
ii).  He appreciated that the
mens rea
inquiry was subjective.  He also adverted to the relevance of expert opinion evidence to the
    question of
mens rea
, noting at para.
    65:

The expert evidence is considered along with and in
    the same way as the rest of the evidence that bears on the issue [
mens rea
] in adjudging the adequacy of
    the prosecutions proof of it.

[55]

Finally, the trial judge specifically noted that
    expert evidence short of demonstrating incapacity was relevant to the question
    of whether the accused had foreseen the consequences of their actions.  He said, at para. 69:

Severe intoxication is not the
    only cause of an inability to foresee the consequences of a persons actions,
    much less to intend them.
Some
    psychiatric conditions may have a similar effect, even though they may not
    extend to the incapacitating proportions described by McLachlin J. in
Creighton
.
[Emphasis added.]

[56]

The trial judge first dealt with the evidence of
    Dr. Pollock in the context of Bottineaus claim that she lacked the capacity to
    foresee the harm that her course of conduct would cause to Jeffrey.  This issue arose on the question of whether
    Bottineau had committed a culpable homicide.  The trial judge considered the expert evidence at length and rejected it
    as it related to the question of capacity.

[57]

Later in his reasons, when the trial judge
    turned to the evidence relating to the
mens
    rea
for murder, he said, at para. 443:

Earlier, I rejected evidence on alleged incapacity
    of Ms. Bottineau.  I have reconsidered it
    on this issue [the
mens rea
for
    murder], despite its earlier rejection.  Neither on its own, nor in conjunction with the rest of the evidence in
    the case does it raise a reasonable doubt that the mental element described in
    s. 229(a
)(
ii) has been established in connection with
    Ms. Bottineau.

[58]

The above-quoted passage reflects an express
    consideration of the impact of Dr. Pollocks evidence on the
mens rea
issue.  The trial judge did not fail to consider the
    expert evidence as it related to
mens rea
,
    but instead found that the evidence did not leave him in any doubt as to the
    existence of the requisite
mens rea
.

(iv)  The
use of after-the-fact conduct
    to infer the requisite
mens rea

[59]

Counsel submit that the after-the-fact conduct
    of the appellants, which included lies to the police, emergency personnel, and
    hospital personnel concerning Jeffreys health could not assist in fixing the
    appellants with the
mens rea
for
    murder.

[60]

As we read the reasons for judgment, the
    after-the-fact conduct played virtually no role in the trial judges finding
    that Bottineau had the necessary
mens rea
for murder (see paras. 436-444).  In
    cataloguing the evidence relevant to Kidmans
mens rea
, the trial judge did refer to the lies that Kidman told to
    the police during his interview.  Kidman
    had indicated that Jeffrey was healthy and a voracious eater.  The trial judge said, at para. 446:

The content of the falsehoods in Kidmans police
    interview bespeak an awareness of the essential features of the mistreatment.

[61]

It was open to the trial judge to infer that the
    lie told by Kidman was an attempt by him to distance himself from Jeffreys
    true condition and consequently provided some evidence of his knowledge of that
    condition.

[62]

We see no error in the trial judges use of the
    after-the-fact conduct in determining the
mens
    rea
issue.

Issue #2:  The Alleged Failure to Require
    a Concurrence of the
Mens Rea
and
Actus Reus
of Murder.

[63]

Counsel
    for the appellants start this submission with two uncontroversial
    principles.  The
actus
reus
and
mens rea
for murder must coexist, and the conduct of the accused
    must be shown to have caused the victims death.  Counsel extrapolate from these principles two
    further propositions:

·

the prosecution must fix the point in time when
    an accused formed the requisite
mens rea
;
    and

·

the
prosecution can
    only prove causation in this case if it proves that, at the point in time when
    the accused formed the
mens rea
, the
    victim would have survived had he received appropriate medical care.  If the victim would have died in any event,
    the conduct of the accused after the accused had formed the
mens rea
cannot be said to have caused
    the victims death.

[64]

Counsel submit
that the
    trial judge failed to address and apply the two propositions set out
    above.  Neither proposition finds any
    support in the case law or any justification in the principles governing
    criminal liability.  The first
    proposition is answered by the decision of the Supreme Court of Canada in
R. v. Cooper
, [1993] 1 S.C.R. 146 at p. 161.  Cory J., for the majority, said:

In order to obtain a conviction under s. 212(a)(ii)
    [now s. 229(a)(ii)] the Crown must prove that the accused caused and intended
    to cause bodily harm that he knew was likely to cause the death of the
    victim.
If death results from a
    series of wrongful acts that are part of a single transaction then it must be
    established that the requisite intent coincided at some point with the wrongful
    acts.
[Emphasis added.]

[65]

It was the Crowns theory that Jeffreys death
    was the product of a prolonged course of conduct involving Jeffreys
    starvation, abuse and neglect.  This
    course of conduct was properly viewed as a single transaction.  It was not incumbent on the Crown to point to
    the moment in time when it dawned on the appellants that their conduct would
    probably result in Jeffreys death.  It
    was sufficient if the Crown proved that at some point in time during that
    course of conduct, each accused knew that Jeffreys death was the probable
    consequence of the harm their abuse and neglect had caused and continued to
    cause to Jeffrey.

[66]

The trial judge correctly stated the applicable
    legal principles (paras. 70-78).  Like
    him, we see the principles as equally applicable whether the transaction
    consists of acts, culpable omissions, or a combination of the two.  The trial judge applied those principles to
    his findings of fact (paras. 436-448).  He was not required to search out the precise moment during the course
    of conduct at which each appellant formed the requisite
mens rea
.

[67]

The second proposition advanced by the
    appellants misunderstands causation in the law of homicide.  Causation does not ask whether the victim
    would have died in any event.  Everyone
    will die.  Causation asks whether the conduct
    of the accused was a significant factor contributing to the victims death at
    the time and for the reason the victim in fact died.  If an accuseds conduct shortens a victims
    life by a minute, the accused has caused the victims death for the purposes of
    the law of homicide.  The medical
    evidence established beyond peradventure that the appellants neglect and
    mistreatment of Jeffrey was a factual cause of his death.

[68]

Applying the law of causation to the facts as he
    found them, the trial judge held that the appellants, through their continued
    abuse and neglect of Jeffrey and their failure to obtain medical assistance,
    had caused him to die when he did and for the reason he did.  Given the appellants uncontested legal duty
    to provide Jeffrey with the necessaries of life, the trial judges finding
    established that the accused, through their course of conduct, had caused
    Jeffreys death by an unlawful act and thereby committed a culpable
    homicide.  On the authority of
Cooper
, the question then became whether
    the appellants had the
mens rea
for
    murder at some point during that course of conduct.  The trial judge was satisfied they did.  We see no error.

Issue #3:  The Admissibility of
    Bottineaus Journal.

[69]

The police executed a search warrant at the
    Bottineau residence on January 23, 2003, about two months after Jeffreys death.  The warrant authorized the police to seize
    notes prepared by Bottineau at a meeting held at the house on December 1,
    2002.  The police had reason to believe
    that the notes summarized statements made by various individuals who had
    attended the meeting.  The police also
    had reason to believe that Bottineau was attempting to find out what the other residents
    in the house would say to the police and to formulate a consistent, exculpatory
    version of the relevant events.

[70]

According to Sergeant Davis, the officer in
    charge, the journals in issue were found shortly after the search commenced.  The journals recorded, in Bottineaus
    handwriting, the daily activities of the grandchildren over a considerable time
    period.  Subsequent examination of the
    journals revealed entries that expressed negative feelings towards Jeffrey and
    Judy.

[71]

The journals figured in the trial in two
    ways.  Both Dr. Pollock and Dr. Ramshaw
    had access to the journals in assessing Bottineaus mental state.  Dr. Ramshaw made reference to certain entries
    in her testimony.  The trial judge also
    referred to at least one entry as exhibiting evidence of animus toward Jeffrey
    and Judy.

[72]

Counsel for Bottineau submits that the police
    did not have authority either under the warrant or pursuant to s. 489(2) of the
Criminal Code
to seize the
    journals.  The seizure, therefore,
    breached s. 8 of the
Charter
.  Counsel further argues that given the serious
    nature of the breach, and the important privacy interests compromised by the s.
    8 breach, the evidence should have been excluded under s. 24(2).

[73]

The seizure of the journals was not authorized
    under the terms of the warrant.  The lawfulness
    of their seizure turns on s. 489(2), which reads in part:

Every peace officer ... who is
    lawfully present in a place pursuant to a warrant or otherwise in the execution
    of duties may, without a warrant, seize any thing that the officer believes on
    reasonable grounds

...

(c)
will
afford evidence in respect of an offence against
    this or any other Act of Parliament.

[74]

Section 489(2) does not authorize a search.  It does, however, expand the seizure powers
    beyond the material identified in a warrant to, among other things, material
    that will afford evidence in respect of an offence.

[75]

Counsel for Bottineau submits that the reach of
    s. 489(2) is governed by the common law plain view doctrine.  Counsel relied upon the decision of this
    Court in
R. v. L.F.
(2002), 166
    C.C.C. (3d) 97, arguing that it stands for the proposition that the strict preconditions
    to the exercise of a plain view seizure are imported into the exercise of the
    seizure power under s. 489(2).  This
    plain view theory is based on the premise that s. 489(2) is simply a codification
    of the common law plain view doctrine.  In substance, that doctrine requires that a seized article must be
    immediately obvious to the searching party and must have been discovered
    inadvertently: see
R. v. Law
, [2002]
    1 S.C.R. 227.

[76]

We do not read
Fawthrop
to stand for the proposition that plain view seizure
    principles are incorporated into the s. 489(2) exercise as a codification of the
    common law.  Writing for the court,
    Borins J.A. made it clear that the court was not determining that issue because
    it was not necessary to do so; the seizure could not be said to be lawful in
    that case on the basis of either s. 489 or the common law plain view
    doctrine.  Moreover, the portions of the
    reasons in
Fawthrop
relied on by
    counsel for Bottineau relate solely to the courts consideration of the plain
    view doctrine and do not suggest that those principles somehow apply when
    persons executing a warrant are relying on s. 489.

[77]

We are not convinced that the complexities of
    the plain view doctrine should be read into the language of s. 489(2).  That language suggests that a determination
    of the lawfulness of the seizure of the journals would depend on whether the
    journals were found in the course of the search authorized by the warrant and
    fit the criterion in s. 489(2)(c).  It
    appears to us that a strong case can be made for the contention that the
    journals were seized during the search and that there were reasonable grounds
    to believe they would afford evidence of an offence.

[78]

If the journals were properly seized under s.
    489(2), no case could be made out for their exclusion under s. 24(2) on the
    basis that the police did go beyond their powers by seizing other documents
    that were not covered under s. 489(2).

[79]

In his reasons, the trial judge found that the
    seizure went beyond the ambit of the warrant and s. 489(2).  He referred to one specific document that, in
    his view, was improperly seized.  He did
    not make any finding one way or the other with respect to the journals.

[80]

Absent a clear finding, we will assume the best
    possible scenario for Bottineau.  We will
    assume that the journals were not properly seized pursuant to s. 489(2) and
    that they should have been excluded under s. 24(2).

[81]

We do not think that their admission could
    possibly have affected the verdicts.  The
    journals were apparently examined by the experts, but there is no reason to
    think that Dr. Ramshaws opinion would have been any different without the
    journals.

[82]

The trial judges reference to the journals in
    his reasons occurred during his analysis of the
mens rea
component of the murder charge and, in particular, the
    issue of Bottineaus animus towards Jeffrey.  That entry read:

As far as Jeffrey and Judy, if they are old enough,
    they can go on their own.  Neither
aunts
wants these two because of the disgusting habits they
    have imbedded in them from Yvonne and Richard [the childrens parents].
Raised
    to be little pigs and cant behave
them
selfs
.
    [Emphasis added.]

[83]

This single excerpt from the journals was but a
    small drop in a sea of evidence demonstrating Bottineaus animus towards Jeffrey.  The Crowns evidence of animus, like the rest
    of its case against both appellants, was overwhelming.  Even if the journals were improperly admitted
    into evidence, their admission had no impact on the verdict and the
curative proviso
can be safely applied.

Issue #4:  Kidmans Statement to the
    Police.

[84]

Kidman attacks the trial judges admission into
    evidence of a statement that he made to the police on the day of Jeffreys
    death.  In the statement, he lied
    repeatedly about Jeffreys nutritional and medical care and conducted himself
    in a way that could lead to the inference that he knew more about what was
    going on than he was  or is  prepared to acknowledge.

[85]

Counsel for Kidman submits that the statement
    was involuntary, and therefore inadmissible.  She argues that the police knew very well that Kidman may have been
    involved in Jeffreys death and that by any objective standard he was a
    suspect at the time they took his statement rather than a mere person of
    interest as they professed to him he was.  Since he was a suspect, the argument goes, the police were automatically
    required to advise him of his right to remain silent and that any statement he
    made could be used against him in a prosecution arising out of Jeffreys death.

[86]

While acknowledging that there is no inflexible
    rule that if a suspect is not cautioned appropriately his or her statement is
    automatically involuntary in law, counsel argues that the trial judge failed to
    make any finding whether Kidman was a suspect or merely a person of
    interest in his analysis of voluntariness and erroneously proceeded on the
    basis that Kidman fell into the latter category.

[87]

Again, we would not interfere with the trial
    judges decision to admit the statement.

[88]

We do not think much turns, in these circumstances,
    on whether Kidman was a suspect or someone more benignly viewed by the
    police.  Even where a person is a
    suspect, the absence of the standard caution is only one factor to be
    considered in the voluntariness analysis  just as the presence of such a
    caution does not automatically lead to the conclusion that a statement is
    voluntary.  As the trial judge noted,
    [h]ard and fast rules are incapable of accounting for the myriad circumstances
    that may vitiate voluntariness, and all the circumstances must be scrutinized
    carefully: see
R. v. Oickle
, [2000] 2
    S.C.R. 3, at paras. 47 and 71.

[89]

The trial judge conducted that careful scrutiny
    here.  We think it unlikely  even if he
    had found that Kidman was a suspect  that he would have concluded the statement
    was involuntary.  In any event, we do not.

[90]

Kidman willingly attended at the police station,
    at the request of the police, to give a statement to the police about the
    events.  He was not detained and was free
    to leave at any time.  He was told, prior
    to the interview, that:

(i)
the
statement would be under oath or affirmation;

(ii)
the
police believed Jeffreys death was suspicious;

(iii)
he
did not have to make a statement, and had the right
    to choose whether to do so or not;

(iv)
there
were potential consequences if he lied while
    making the statement (it was a criminal offence to do so, and he could be
    liable to prosecution); and

(v)
he
might be a witness at trial, where his statement
    could be used against him if he recanted or claimed it was false.

[91]

This was not the standard caution given to a
    suspect, which states specifically that the suspect may be charged with a
    criminal offence but has the right to remain silent and that anything said
    during the interview can be used against the suspect in court if he or she is
    charged with a crime.  However, it
    brought home to Kidman that he did not have to give the statement and that
    there were potential adverse consequences in doing so.  Kidman indicated he understood all of this.

[92]

At the same time, Kidman knew that he was one of
    Jeffreys caregivers and guardians and that the police were aware of that
    fact.  He knew that the police were
    investigating the circumstances surrounding his grandsons death, which they
    considered to be suspicious.  He knew he
    was considered a person of interest.  In
    all of these circumstances, we agree with the trial judges conclusion that:

A person of modest intelligence would be hard
    pressed not to conclude that, if she or he were to say anything that indicated
    a responsibility for what had happened to Jeffrey Baldwin, such an
    acknowledgement may be used as evidence in their prosecution.

[93]

Counsel for Kidman submits that he was not a
    person of modest intelligence but rather a person of limited resources when
    it comes to intelligence  a fact the trial judge later recognized in his
    reasons for sentencing.  Generally, it is
    Bottineau who plays the person of lesser intelligence card in these
    proceedings, but Kidman seeks to do so when it comes to his statement and,
    later, to sentencing.  However, there is
    no evidence about his level of intellectual functioning or about where he is on
    the I.Q.
curve,
and he has been gainfully employed
    throughout his adult life and able to function on a day-to-day basis.  Simply because a person is not of average or
    above-average intelligence does not mean that person is unable to understand or
    appreciate what is going on in circumstances such as those in which Kidman
    found himself at the time of his statement.

[94]

Here, there were no threats or promises or fear
    of prejudice or hope of advantage to impede the voluntariness of Kidmans
    statement.  There was no oppression.  He possessed the necessary operating mind
    which, as the Supreme Court has said, does not imply a higher degree of
    awareness than knowledge of what the accused is saying and that he is saying it
    to police officers who can use it to his detriment:
R. v. Whittle
, [1994] 2 S.C.R. 914, at p. 936.  The police used no trickery in this case.

[95]

We are satisfied that Kidmans statement to the
    police met the requirements for voluntariness on the authorities and on the
    facts as found in the record, and that the trial judge was correct in so
    finding.  See, generally,
R v. Oickle
,
supra
.  Indeed, as the trial
    judge concluded, [t]he interview of Norman Kidman is the antithesis of
    involuntariness.

[96]

This ground of appeal is dismissed.

Issue #5:  The Conviction for
    Unlawful Confinement.

[97]

Both appellants attack their convictions for the
    unlawful confinement of their granddaughter, Judy.

[98]

There can be no question that Judy, and her
    brother Jeffrey, were confined.  They
    were locked in their room, without choice, for upwards of twelve hours per day.  The rancid smell of urine and feces in that
    sordid room bear long-lasting testimony to that fact.

[99]

The central defence raised by the appellants is
    that the confinement was not unlawful.  It was not unlawful, they say, because they were simply exercising their
    parental/guardianship authority in disciplining the children in the childrens
    best interests  although admittedly in a misguided way amounting to bad
    parenting.  Why?  Essentially because the children needed to be
    protected from drinking out of the toilet bowl in the bathroom.

[100]

Given
    the horrific context of these proceedings, this argument needs only to be stated
    to be exposed for what it is: patently preposterous.

[101]

A
    confinement is without lawful authority, pursuant to s. 279(2) of the
Criminal Code
, if it is done in
    circumstances that the law does not permit.  The trial judge dealt with the parameters of this defence in this way:

It cannot be gainsaid that a parent or lawful
    guardian of a child of the age with which we are concerned here has the
    authority to control a childs behaviour, including imposing restrictions on
    the childs liberty to move from place to place according to the childs own
    wishes.  Yet the authority, like the
    statutory authority for which section 43 of the
Criminal Code
provides,
[1]
is
not
without limit.
Neither permits degrading, inhuman or
    harmful conduct
.  [Italics in
    original; underlining added.]

[102]

Later,
    he said:

In general terms, parental discipline tends to be
    incident-specific and responsive.  A
    child does or fails to do something.  The
    parent disciplines the child for the conduct or omission.
But
    that is simply not this case
.  Here,
    the confinement was a daily or near daily event, unresponsive to any conduct of
    Judy Baldwin, other than her general bad character as reflected in Ms.
    Bottineaus journal entry mentioned earlier.
And its nature, extent and
    duration vastly exceeded any statutory or common law jurisdiction
.
    [Emphasis added.]

[103]

We
    agree.  The confinement in this case was
    degrading, inhumane and harmful in the extreme.  Its nature, extent and duration vastly exceeded any statutory or common
    law jurisdiction and
was
, without question, unlawful.

[104]

Kidman
    raises the additional argument that the trial judge failed to consider his
    limited role in the operation of the household and the fact that he was out of
    the house at work for most of the day and therefore would be unaware of many of
    the facts underpinning the unlawful confinement: he went to work early in the
    morning, returned at 5 oclock, sat down and watched television, had dinner,
    and went to bed at 8 oclock.

[105]

We
    do not accept this submission.

[106]

The
    evidence established that Kidman was both aware of and participated in Judys
    mistreatment and confinement.  Indeed, by
    pleading guilty to manslaughter, he implicitly admitted that he was equally
    responsible for the childrens care.  He
    could not have been unaware of the clearly visible lock on the outside of the
    bedroom, and the fact the children were locked in the bedroom on a daily basis;
    he had to walk by it to go to his own bedroom and to the bathroom.  In his statement he described how he and Bottineau
    had removed all the furniture from the bedroom so that it would not get soiled
    with feces.  He was aware of Judys
    difficulties and portrayed her as having behavioural problems to Dr.
    Wong.  He was correctly found to be a
    principal in the unlawful confinement.

[107]

This
    ground of appeal is dismissed as well.

IV

THE SENTENCE APPEALS

[108]

The
    trial judge imposed a life sentence on the appellant, Bottineau, and directed
    that she not be eligible for parole for 22 years.  He imposed a concurrent eight-year sentence
    on the unlawful confinement charge.  The
    trial judge sentenced the appellant, Kidman, to life imprisonment without
    eligibility for parole for 20 years.  He
    also imposed a concurrent eight-year sentence on the unlawful confinement
    charge.

[109]

The
    appellants appeal the parole ineligibility periods imposed by the trial judge.

[110]

Counsel
    for Bottineau argues that the appropriate parole ineligibility period for this
    offence and this offender is between 12 and 14 years.  Counsel submits that the trial judge made two
    errors.  First, he failed to properly
    consider Bottineaus diminished mental capacity when determining the
    appropriate period.  Second, he imposed a
    period that was outside the acceptable range established by the case law.

[111]

Counsel
    for Kidman submits that the appropriate period of parole ineligibility for his
    client is between 12 and 15 years.  We
    note that at trial Kidmans lawyer had suggested a range of 15 to 18
    years.  Counsel argues that the trial
    judge made three errors in relation to Kidmans period of parole
    ineligibility.  First, he imposed a
    period that failed to reflect the lesser role that Kidman played in the death
    as compared to Bottineau.  He further
    failed to give Kidman credit for his plea of guilty at trial to manslaughter
    and, finally, he imposed a period of parole ineligibility outside the
    acceptable range.

[112]

On
    a conviction for second degree murder, s. 745.4 of the
Criminal Code
gives the trial judge discretion to increase the
    mandatory minimum 10-year parole ineligibility period up to 25 years.  In exercising this discretion, a trial judge
    is required to consider the specific factors referred to in s. 745.4 as well as
    the general objectives and principles of sentencing.

[113]

The
    section lists four factors for consideration.  Since this case was tried without a jury, only three are
    applicable:  1) the character of the
    offender; 2) the nature of the offence; and 3) the circumstances surrounding
    the commission of the offence.

[114]

The
    appellants challenges to the periods of parole ineligibility are focussed on
    relatively narrow aspects of the trial judges comprehensive reasons for
    sentence.  We think it is important to
    assess the appellants complaints in the context of the trial judges overall
    conclusions about the nature of the offences and the character and culpability
    of the appellants.

[115]

In
    his reasons for sentence, the trial judge reviewed many of his most important
    findings of fact that led him to convict the appellants of murder.  The trial judge, quite properly in our view,
    described the murder as a crime of inordinate cruelty and inhumanity, which
    clearly fell in the worst group of offences.  There were many aggravating factors, including the following:

·

Jeffrey died a slow and painful death through
    protracted abuse and starvation.  A
    healthy and happy child at the age of one, he was wasted, stunted, bruised and covered
    in sores when he died just before his sixth birthday;

·

Jeffreys murder by the appellants involved an
    appalling breach of trust.  Furthermore,
    this was not a case of guardianship being thrust upon grandparents, rather one
    in which it was sought.  Only to be
    abused repeatedly;

·

There was a chilling difference between the
    treatment of Jeffrey and Judy, on the one hand, and their two siblings, Melissa
    and Joshua, on the other;

·

Melissa and Joshua witnessed the protracted
    murder of Jeffrey and the abuse of Judy at the hands of their
    grandparents.  The childrens subsequent
    conduct in foster care revealed their own profound trauma;

·

There was no explanation or other attenuating
    circumstances for the differential treatment of the children and the targeting
    of Jeffrey for the most egregious abuse;

·

In terms of post-offence conduct, Bottineau only
    called 911 when Jeffrey was likely already dead.  She then berated the emergency personnel for
    making too much noise.  Kidmans reaction
    to his grandson being taken to the hospital was to comment that he still peed
    and pooped in his bed.  Later on, both
    appellants lied extensively to medical and police investigators in an attempt
    to cover up Jeffreys longstanding abuse and suffering.

[116]

When
    addressing the issue of parole ineligibility, the court is also required to
    consider the character of the offender.  In this case, there were several similarities between the two
    appellants.  Both had limited education
    and were somewhat intellectually impoverished.  Both had prior convictions for assaulting children in their care,
    committed when they were much younger.

[117]

The
    trial judge found that the appellants committed Jeffreys murder as joint
    principals and that the nature and extent of their conduct put them in or close
    to the worst group of offenders.  He
    pointed out that their conduct in this case involved the relentless pursuit of
    a course of unyielding inhumanity and degradation, which stemmed from the
    unremitting denial of adequate nutrition and medical care.  We agree with this assessment.

[118]

Before
    addressing the appellants submissions, we note that the trial judge correctly
    set out the applicable sentencing principles.  The appellants do not argue that the trial judge erred when setting out
    the law.  Rather, their arguments are
    directed at the way he applied certain principles to the facts of this
    case.

[119]

Bottineaus
    counsel argues that the trial judge erred in not attaching weight to Bottineaus
    intellectual limitations in determining the appropriate period of parole
    ineligibility.  Counsel submits that
    having concluded that Bottineau was not mentally
retarded,
the trial judge did not adequately recognize that her impoverished intellect
    was still a mitigating factor in assessing her level of culpability.

[120]

We
    do not accept this argument.  The trial
    judge was very alive to Bottineaus intellectual capacity.  On several occasions in his reasons for
    sentence he recognized that she was not very bright or sophisticated.  However, he concluded she was clearly capable
    of choosing to discriminate between the children and was able to care for some
    properly while abusing others.

[121]

In
    addressing Bottineaus character, the trial judge said:

Elva Bottineau has diminished intellectual resources
    but this deficit does not, indeed cannot explain her discriminatory conduct
    towards two of her charges, and her concurrent adequate care of the
    others.  She has, I have not the
    slightest doubt, a personality disorder.  She is a cunning and manipulative woman, self-centered and
    self-impressed in the extreme, disinclined, if not incapable, of speaking
    truthfully about anything of consequence that involves responsibility on her
    part.

[122]

The
    trial judge also described Bottineau as being intellectually impoverished, but
    morally bankrupt.  The trial judges
    conclusions with respect to her character were amply supported by the
    evidence.

[123]

Bottineaus
    counsel also argues that a period of parole ineligibility of 22 years was
    outside the appropriate range.  Counsel
    submits that the appropriate range for this offence and this offender is 12 to
    14 years.

[124]

We
    do not agree with this submission.  Sentencing is a fact-sensitive process.  Imposing a sentence depends very much on the facts of a particular case
    and the circumstances and culpability of the particular offender.  That said
,
the
    sentence imposed must be similar to sentences imposed on similar offenders for
    similar offences committed in similar circumstances.

[125]

Counsel
    referred us to four cases in which our court has addressed the issue of the
    appropriate period of parole ineligibility for a person who has been convicted
    of second degree murder of a child in his or her care.  We do not accept that these cases lead to a
    conclusion that the period of parole ineligibility for Bottineau is
    excessive.

[126]

In
R. v. Dooley
(2009), 249 C.C.C. (3d)
    449 (Ont. C.A.), this court upheld periods of parole ineligibility of 18 and 13
    years.  In
R. v. Khan
(2007),
230 O.A.C. 174 (C.A.)
,
    and
R. v. Olsen
(1999),
131 C.C.C. (3d) 355 (Ont. C.A.)
, this court upheld periods of
    15 years.  Like any case involving the
    murder of a child by a person in a position of trust, the facts in each of
    these cases were terrible.  The conduct
    involved was variously described as inhumane, cruel and brutal.  However, as terrible as the conduct in these
    cases may have
been,
the conduct in the present case
    was even worse.  What sets this case
    apart, in our view, is the prolonged period of starvation, abuse and cruelty 
    over three years  and the enormous suffering Jeffrey endured during that
    extended period.

[127]

Counsel
    also referred us to this courts decision in
Clarke
(2005), 197 O.A.C. 366 (C.A.).  In
Clarke
,
    this court upheld a 20-year period of parole ineligibility and commented that
    the period may be at the high end of the appropriate range.  The facts in
Clarke
are not set out in the reasons.  Be that as it may, the 20-year period upheld
    in
Clarke
does not constitute a basis
    to interfere with Bottineaus sentence.

[128]

In
    the result, we do not consider that the period of parole ineligibility for Bottineau
    runs afoul of the principle that similar sentences should be imposed for
    similar offences and offenders.  We agree
    with the trial judge that Bottineaus high degree of moral blameworthiness for
    such a horrendous murder properly placed her towards the top end of the parole
    ineligibility scale.

[129]

Kidman
    makes three arguments with respect to his period of parole ineligibility.

[130]

First,
    his counsel argues that the trial judge failed to consider Kidmans limited
    role in the acts or omissions that led to Jeffreys death.  Counsel points out that Bottineau was the
    prime caregiver and for all practical purposes responsible for the enormous harm
    inflicted on Jeffrey.  Kidman, the
    argument goes, was an inactive participant and as such should have received
    more than a two-year discount from the period of parole ineligibility imposed
    on Bottineau.

[131]

We
    do not accept this submission.  Kidman,
    like Bottineau, was a legal guardian of Jeffrey.  He had the same duty to take care of Jeffrey
    as did Bottineau.  Importantly, the trial
    judges findings of fact do not support the limited role counsel now urges
    should guide our disposition.  The trial
    judge found that Kidman had animus towards Jeffrey.  He condoned and participated in the
    differential treatment of the children.

[132]

The
    trial judges reasons for conviction and sentence make it abundantly clear that
    he understood the respective roles of Kidman and Bottineau.  The trial judge found that Kidman was a
    principal in the offence of murder.  That
    finding has not been challenged on appeal as indeed it could not succeed.  There was ample evidence to support the trial
    judges conclusion that Kidman played more than the passive, secondary role
    that underlies this submission.

[133]

Next,
    Kidmans counsel argues that the trial judge erred in failing to take into
    account Kidmans guilty plea to the offence of manslaughter at trial as a
    mitigating factor.  She argues the plea
    of guilty was a sign that he accepted some responsibility for his conduct.

[134]

We
    see no error.  The trial judge
    acknowledged the guilty plea in his reasons.  He found, however, that the offence fell within the worst group of such
    offences and that Kidman was close to or in the worst group of offenders.  The defence recognized as much at sentencing
    before the trial judge, and submitted that a range for the worst offences was
    15 to 18 years.  In our view, the trial
    judge properly exercised his discretion in favour of a parole ineligibility
    term of 20 years given the cruelty, inhumanity and callousness of Kidmans
    conduct in this case.  We are not
    persuaded that he erred in not imposing a shorter period because of Kidmans
    plea of guilty to manslaughter.

[135]

Finally,
    Kidman, like Bottineau, argues that the period of parole ineligibility was
    outside the acceptable range.  For the
    reasons given above with respect to Bottineau, we reject this submission.

[136]

In the result, we dismiss both sentence appeals.

V

CONCLUSION

[137]

For
    the reasons set out above, the appeals are dismissed.

RELEASED:
DOC  MAR
    11 2011

Dennis OConnor A.C.J.O.

Doherty J.A.

R.A. Blair J.A.





[1]
Section 43 of the
Criminal Code
provides that schoolteachers, parents or persons standing in the place of
    parents are justified in using
force by
    way of correction
toward a pupil or child under their care,
if the force does not exceed what is
    reasonable in the circumstances
.


